Client Name: Client Project Name:TPMT 2015-4 Deal Loan Count:26 Loan Level Tape Compare Upload Field Name Tape Data Reviewer Data Balloon Flag No Yes Product Type Fixed Rate (No Data) Note Rate Note Rate Product Type Balloon/Fixed (No Data) Note Rate Product Type Fixed Rate (No Data) Property Type SFR Detached PUD Property Type SFR Detached PUD Note Rate Product Type Arm (No Data) Original Appraised Value Balloon Flag Yes No Margin(Mod) (No Data) Maximum Rate(Mod) (No Data) Minimum Rate(Mod) (No Data) Occupancy Type Investor Primary Pay Change Frequency(Mod) 6 Months (No Data) Periodic Rate Cap(Mod) (No Data) Product Type Arm (No Data) Rate Change Frequency(Mod) 6 Months (No Data) Note Rate Product Type Fixed Rate (No Data) Balloon Flag Yes No Note Rate Original Appraised Value Balloon Flag No Yes Product Type Balloon/Fixed (No Data) Note Rate Product Type(Mod) Fixed Rate (No Data) Note Rate Modified Note Date 05/20/2011 (No Data) Loan Amount(Mod) xxxxxx xxxxxx Note P&I(Mod) Note Rate(Mod) (No Data) Occupancy Type Investor Primary Product Type Fixed Rate (No Data) Occupancy Type Investor Primary Product Type Fixed Rate (No Data) Balloon Flag Yes No Representative Credit Score for Grading Note Rate Product Type Fixed Rate (No Data) Origination Date xxxxxx xxxxxx Note Rate 2 Note Rate Product Type Balloon/Arm (No Data) Balloon Flag No Yes Were Loan Terms Modified? Yes No Product Type Fixed Rate (No Data) Note Rate Note Rate 2 Product Type Balloon/Fixed (No Data) Property Type SFR Detached PUD Loan Purpose Cashout Refi Rate and Term Refi Balloon Flag Yes No Property Type SFR Detached PUD Product Type Fixed Rate (No Data) Original LTV xxxxxx xxxxxx Note Rate Note Rate Product Type Fixed Rate 30 Yr Fixed Product Type(Mod) Fixed Rate Balloon/Fixed Modified Note Date 01/12/2011 11/22/2010 Were Loan Terms Modified? Yes No Maturity Date 08/01/2038 06/01/2037 Product Type Balloon/Arm (No Data) Original Appraised Value Note Rate 2 Product Type Arm (No Data) Note Rate Occupancy Type Primary Investor Original Appraised Value Balloon Flag Yes No Note Rate Product Type Arm (No Data) Original Appraised Value Balloon Flag Yes No Note Rate Product Type Fixed Rate (No Data) Original Appraised Value Balloon Flag Yes No Maturity Date 09/01/2049 06/01/2037 Were Loan Terms Modified? Yes No Original Term Product Type Balloon/Arm (No Data) Note Rate 2 Note Rate Product Type Fixed Rate (No Data) Balloon Flag Yes No Maturity Date 02/01/2050 06/01/2037 Original Term Original Appraised Value Product Type Fixed Rate (No Data) Note Rate 2 Product Type Fixed Rate (No Data) Note Rate Note Rate Product Type Arm (No Data) Representative Credit Score for Grading Note Rate Product Type Fixed Rate 30 Yr Fixed Original Appraised Value Modified Note Date 03/23/2009 03/03/2009 ©2015 Clayton Services LLC. All rights reserved. Ownership and use of this report is governed by the legal agreement between Clayton and the party for which it was prepared. Any use not expressly authorized by such agreement, including reliance on this report by anyone other than such party, is prohibited.
